COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-189-CV





IN RE SAMUEL MUGENYI KADYEBO	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for prohibition, suspension, nullification, and in the nature of quo warranto and is of the opinion that relief should be denied.  Accordingly, relator's petition for prohibition, suspension, nullification, and in the nature of quo warranto is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B: WALKER, DAUPHINOT, and MCCOY, JJ.



DELIVERED:  June 14, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.